Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-22 withdrawn 
Claims 1-20 pending and elected 

Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 10/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-12 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 9-12 recites the limitation "the initiator" in page 19.  Where claims 9-12 depends on claim 7, where claim 7 does not recite “initiator”, however, claim 8 recite the “initiator”. There is insufficient antecedent basis for this limitation in the claim.
For the sake of expedite prosecution the examiner interprets this as claims 9-12 depends on claim 8.

Claims 18-19 recites the limitation "the activation step" in page 19.  There is insufficient antecedent basis for this limitation in the claim. As it is unclear what is considered to be “activating step”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (PG Pub 2008/0118734 A1).
Consider Claim 1, Goodwin teaches forming active material containing coating on the substrate (abstract), active material such as antibacterial [0031]. Goodwin teaches providing uncoated substrate, providing the liquid coating solution, introducing the liquid solution onto the substrate using plasma (abstract, [0027]-[0029]) plasma such as atmospheric pressure plasma process for forming the coated article [0029]-[0030]. 
Consider Claims 2-3, Goodwin teaches the coated substrate such as contact lens (optical component) [0060], or such as made of metal, ceramic, polymer, natural fiber, synthetic fiber, woven or non-woven fibers [0054]-[0056].
Consider Claim 4, Goodwin teaches the active material include antimicrobial such as quaternary ammonium salt [0031].
Consider Claim 5, Goodwin teaches the active material includes the use of solvents [0035] solvents such as alcohol and glycol [0070].
Consider Claims 6-10, Goodwin teaches the active material/coating forming materials include inorganic matrix (metal alkoxide) [0053], oligomer [0052], monomer [0051], catalytically active initiator (such as azo compound: ticonazole) [0033] and the initiator includes dialkyl compound such as dialkylaminalkyl methacrylates [0052].
Consider Claims 11-12, Goodwin teaches the use of monomer and initiator and the coating process, where the active material are introduced into the plasma discharge separately/at the same time using different means (claims 3-4).
Consider Claim 13, Goodwin teaches the processing plasma temperature range 20-300 degrees Celsius [0030].
Consider Claim 14, Goodwin teaches the atmospheric pressure plasma include atmospheric pressure plasma jet, atmospheric pressure microwave glow discharge, and atmospheric pressure glow discharge [0062].
Consider Claim 16, Goodwin teaches the process of atomizing/aerosolizing the liquid coating solution and exposing the atomized liquid coating solution to the plasma [0027].
Consider Claim 17-19, Goodwin teaches the pretreatment to clean the substrate using oxygen plasma process [0081].
Consider Claim 20, Goodwin teaches the process of using antibacterial/anti-fungal agent to kill/eliminate bacteria/fungal [0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (PG Pub 2008/0118734 A1) in view of Stachnik (PG Pub 2014/045397 A1).
Consider Claim 15, Goodwin teaches the process of using atmospheric pressure plasma [0030], of an atomized liquid coating/deposition solution [0027].
Goodwin does not disclose the use of atmospheric pressure plasma liquid deposition process/system.
However, Stachnik is in the prior art of applying primer material comprising antibacterial onto an article [0059], for articles are coated in a roll coating [0032], teaches the process of using plasma discharge for forming the primer layer using atmospheric pressure plasma liquid deposition process/system [0061].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Goodwin with Stachnik to use the atmospheric pressure plasma liquid deposition process/system, with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718